Perkins, J.
The commissioners of Decatw county,-for the purpose of equalizing and rendering more shapely and convenient for the public business, the townships of the county, detached certain territory from Washington, and attached it to Clinton township. The commissioners acted under a statute found in 1 E. S. p. 495, and entitled “an act for the more uniform mode of doing township business,” the first section of which authorizes “the board of county *296commissioners ill each county to lay off and divide the same into any number of townships that the convenience 0f the citizens may require, and from time to time, as such convenience demands, to alter the boundaries,” &c. It is contended that this section of the law is void for not being germane to the subject embraced by its title. The Court so held below.
J. Gavin and O. B. Hord, for the township.
We incline to a different opinion. The point is not a clear one; but we think the better opinion is, that the organization of the townships may be one of the steps in reaching a more uniform mode of doing the business of the several townships. If so, it is properly connected with the subject of the title. See Brewster v. The City of Syracuse, 19 N. Y. R. 116.—Henry v. Henry, 13 Ind. R. 250.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.